DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-6, 9, 12-14, 16-17, 21, 23-24, 27, 30, 34, 40-42 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 23 and 40 recite “substantially free of liquid”; this renders the claim indefinite because it unclear what constitutes “substantially”.  Claims 2, 4-6, 9, 12-14, 16-17, 21, 23-24, 27, 30, 34 and 40 are subsumed under the rejection.  Furthermore, with regard to claim 40, the claim comprises oleic acid therefore, it is unclear how the process is substantially free of liquid.  Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 14, 16-17, 21, 23, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (JP 2012195156) in evidence of Britannica.
Regarding claims 1, 4-6, 14, 16-17, 21, 23, 34, Aoki et al teaches mixing iron phosphate, an active material precursor, lithium carbonate and rosin, mixing and pulverizing, firing at 700C for 5 hours in order to form a lithium iron phosphate positive electrode active material (which satisfies substantially free of liquid) (Example 9 & 17).  Aoki et al teaches the mixture can be dry mixed in a dry processing machine such as milling equipment such as roll mill or jet mill (which satisfies substantially free of liquid) (Paragraphs 39-40).  Aoki et al further teaches esterified gum rosin and hydrogenated gum rosin (wherein abietic acid constitutes most of rosin as evidenced by Brittanica) (Ester Gum HP, HD, H; Pencel) (Paragraph 85).
Aoki et al teaches the limitations of the instant claims.  Hence, Aoki et al anticipates the claims.

Claims 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malshe et al (WO Patent 2007/082299 (already of record)).
Regarding claims 40-42, Malshe et al further teaches mixing nanoparticles with 1.5 parts oleic acid and ball milling, the nanoparticles can be used in electronics (Paragraph 39).
Malshe et al teaches the limitations of the instant claims.  Hence, Malshe et al anticipates the claims.  Malshe et al teaches suitable for use as an electrochemically active material in an electrochemical cell as Malshe et al teaches graphite, silver, lead and nickel which can be used as an electrochemical cell.  It has been held that the recitation that an element is "adapted to" perform or is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable, see In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (JP 2012195156) as applied to claims 1, 4-6, 14, 16-17, 21, 23, 34 above.
Regarding claims 2 and 24, Aoki et al discloses the invention substantially as claimed.  Aoki et al teaches the features above.  However, Aoki et al fails to specifically disclose adding the resin to the milling vessel first before mixing the active material precursor.
With regard to adding the resin to the milling vessel first before mixing the active material precursor, it would have been obvious to add the resin to the milling vessel first before mixing the active material precursor in Aoki et al because In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (JP 2012195156) as applied to claims 1, 4-6, 14, 16-17, 21, 23, 34 above, and in further view of Cao et al (US Patent Application 2016/0133936).
Regarding claims 9 and 27, Aoki et al discloses the invention substantially as claimed.  Aoki et al teaches the features above.  However, Aoki et al fails to specifically disclose potassium rosinate.
In the same field of endeavor, Cao et al teaches active material mixtures comprising binder materials including potassium rosinate (Abstract, Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided potassium rosinate in Aoki et al in view of Cao et al in order to provide a carbon containing resin capable of forming a film as required by Aoki et al (Paragraph 27).  Simple substation of one known rosin for another would achieve the predictable results of forming a film on the primary particles.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.

Claims 12-13, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (JP 2012195156) as applied to claims 1, 4-6, 14, 16-17, 21, 23, 34 above, and in further view of Zaghib et al (US Patent Application 2014/0246398).
Regarding claims 12-13, 30, Aoki et al discloses the invention substantially as claimed.  Aoki et al teaches the features above.  However, Aoki et al fails to specifically disclose the milling media/vessel comprises zirconia or tungsten carbide.
In the same field of endeavor, Zaghib et al teaches mixing particles with a carbon containing material for the fabrication of an electrode (Abstract) wherein the particles are dry grinded with the carbon precursor in a milling device that comprises zirconia or tungsten carbide in order to achieve pulverizing of the particles (Paragraphs 26, 78-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the milling media/vessel comprising zirconia or tungsten carbide in Aoki et al in view of Zaghib in order to achieve pulverizing of the particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 4, 2022